I concur in the majority opinion except that I am not in harmony with the disposition made of instruction No. 26 with respect to the omission, in quoting the statute, of the words "by the defendant" since in another part of the same instruction and as a part thereof and in the same connection the words "by the defendant" are used. I am satisfied that the jury could not have been and was not misled by the omission referred to, nor by reason of the use of the word "show" instead of "tends to show." The words "tends to show" are included in the same instruction in the same connection in the quotation of the statute. No possible prejudice could have resulted to the defendant and the jury could not have been misled by the giving of instruction No. 26.
Neither, in my opinion, was the giving of instruction No. 31 erroneous. It has application only to the quantum of proof and states the general rule of law in respect thereto correctly. It is general in its nature and not prejudicial to the defendant, especially when read and considered with all of the instructions given.
Out of deference to the opinion of my associates, and resolving the doubt in favor of the appellant, I concurred in the reversal of the judgment and granting of a new trial based upon instruction No. 50, which may have influenced the jury in that they may have concluded that the burden of proof rested upon the defendant, which was not correct in this case. *Page 459